United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1758
                       ___________________________

                                Allaedhin Qandah

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                St. Charles County

                            lllllllllllllllllllllDefendant

                Michael McKee, Officer; Jeffery Cast, Officer

                    lllllllllllllllllllllDefendants - Appellants

       Clinton Graebner, Officer; Jake Gillett, in his individual capacity

                           lllllllllllllllllllllDefendants
                                   ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                            Submitted: April 1, 2022
                              Filed: June 8, 2022.
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________
PER CURIAM.

       In this interlocutory appeal, St. Charles County Jail (SCCJ) corrections officers
Jeffery Cast and Michael McKee appeal the district court’s denial of qualified
immunity as to former SCCJ detainee Allaedhin Qandah’s 42 U.S.C. § 1983 claims.
We affirm in part and reverse in part.

       We conclude the district court properly denied Cast qualified immunity on
Qandah’s failure-to-protect claim. See Brown v. Fortner, 518 F.3d 552, 558 (8th Cir.
2008) (standard of review); see also Shannon v. Koehler, 616 F.3d 855, 861 (8th Cir.
2010) (limiting appellate review of denial of qualified immunity to determining
whether conduct, as factually supported under summary judgment standard, violated
a plaintiff’s clearly established rights). We conclude, however, McKee was entitled
to qualified immunity on Qandah’s claim that McKee was deliberately indifferent to
his medical needs, as the “facts that the district court assumed when it viewed the
record in the light most favorable to [Qandah]” do not demonstrate Qandah had a
serious medical need or that McKee was aware of such a need and failed to respond
reasonably to it. See McCaster v. Clausen, 684 F.3d 740, 745-47 (8th Cir. 2012); cf.
Jones v. Minn. Dep’t of Corr., 512 F.3d 478, 482-83 (8th Cir. 2008).

      Accordingly, we affirm the denial of qualified immunity as to Cast, reverse the
denial of qualified immunity as to McKee, and remand this case for further
proceedings.
                     ______________________________




                                          -2-